DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/11/21, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-21, 23, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2005/0211665) (of record) in view Kokkoris et al. (“Nanoscale Roughness Effects at the Interface of Lithography and Plasma Etching: Modeling of Line-Edge-Roughness Transfer During Plasma Etching,” IEEE Transactions on Plasma Science, Vol. 37, No. 9, September 2009 (pages 1705-1714).
Consider claim 17, Gao et al. disclose (e.g. figures 9-14) a visible spectrum optical component, comprising: 
a transparent substrate including a surface (14, transparent substrate); and
dielectric units over the surface of the transparent substrate (20, microlenses can be made of HfO2, TiO2, ZrO2, Zn02),
wherein a first dielectric unit of the dielectric units has a dimension along a short axis, a dimension along a long axis that is different from the dimension along the short axis (see at least figure 9, the microlenses have long and short axis dimensions that are different in length), and a surface of a first planar surface is planarized (the surface is subjected to surface treatment process) [0029, 0031-0032, 0035, 0040].  
However, the modified Gao reference does not explicitly disclose that the sidewalls have a surface roughness of no greater than 5 nm.  Gao and Kokkoris et al. are related as surface treatment processes.  Kokkoris et al. disclose (e.g. figures 1, 3 and 6) sidewalls that have a surface roughness of no greater than 5 nm (the resist side walls are trimmed.  The initial roughness is 5nm so that the trimmed or reduced surface roughness would also be no greater than 5nm) [1710-1711].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to reduce the roughness of the sidewalls of Gao et al., as 
Consider claim 19, the modified Gao et al. reference discloses (e.g. figures 9-14) an optical component, wherein there is a ratio of the dimension along the long axis to the dimension along the short axis (see figure 9 of Gao, there is a ratio between the long axis and short axis dimensions).  However, the modified Gao reference does not explicitly disclose that the ratio is at least 5:1.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Gao reference to have a ratio of at least 5:1 in order to control the relative spacing of the microlenses.
Consider claim 20, the modified Gao et al. reference discloses (e.g. figures 1 of Kokkoris) an optical component, wherein the first dielectric unit of the dielectric units has a sidewall that is substantially perpendicular to the surface of the transparent substrate (see figure 1, the resist sidewall is perpendicular to the base) [1707 of Kokkoris]. 
Consider claim 21, the modified Gao et al. reference discloses an optical component, wherein the surface roughness of the first planar surface is no greater than 2 nm (the RMS is 1-5nm) [Paragraph B, page 1710 of Kokkoris].
Consider claim 23, the modified Gao et al. reference discloses (e.g. figures 9-14) an optical component, wherein the dielectric units include a dielectric material having a 
Consider claim 26, the modified Gao et al. reference discloses (e.g. figures 9-14) an optical component, wherein the optical component is a lens, a collimator, a polarizer, or a hologram (the optical component is a lens) [0029, 0031-0032, 0035, 0040 of Gao].
Consider claim 27, the modified Gao et al. reference discloses (e.g. figures 9-14) an optical component, wherein the first dielectric unit of the dielectric units has a circular cross-section (the openings can have a circular cross-section) [0029, 0031-0032, 0035, 0040 of Gao]. 
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2005/0211665) (of record) in view of Kokkoris et al. (“Nanoscale Roughness Effects at the Interface of Lithography and Plasma Etching: Modeling of Line-Edge-Roughness Transfer During Plasma Etching,” IEEE Transactions on Plasma Science, Vol. 37, No. 9, September 2009 (pages 1705-1714) as applied to claim 17 above, and in further view of Lei et al (US 2015/0011073).
Consider claim 22, the modified Gao et al. reference does not explicitly disclose that the dielectric units include a dielectric material that is amorphous or single-crystalline.  Gao and Lei are related as dielectric devices.  Lei discloses that the dielectric units include a dielectric material that is amorphous or single-crystalline (the etched wafer 204 is single crystalline silicon) [0036-0037 of Lei et al.].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Gao et al., to include the dielectric material, as taught by Lei, in order to utilize a material with an improved break strength.
Claims 18, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2005/0211665) (of record) in view of Kokkoris et al. (“Nanoscale Roughness Effects at the Interface of Lithography and Plasma Etching: Modeling of Line-Edge-Roughness Transfer During Plasma Etching,” IEEE Transactions on Plasma Science, Vol. 37, No. 9, September 2009 (pages 1705-1714) as applied to claim 17 above, and in further view of Kim et al. (2005/0161589) (of record).
Consider claim 18, the modified Gao et al. reference discloses (e.g. figures 9-14) an optical component, wherein the dimension along the long axis is substantially perpendicular to the surface of the transparent substrate and is at least twice the dimension along the short axis (see figure 9 of Gao, the width is at least twice the depth of the micro lens) [0029, 0031-0032, 0035, 0040 of Gao].
However, the modified Gao reference does not explicitly disclose that the dimension along the short axis is no greater than 200 nm.  The modified Gao reference and Kim are related as lens devices. Kim et al. disclose (e.g. figures 1-3A) an optical component, wherein the dimension along the short axis is no greater than 200 nm (the slit width is 80 nm) [0037-0038, 0044-0045, 0055 of Kim], the dimension along the long axis is substantially perpendicular to the surface of the transparent substrate and is at least twice the dimension along the short axis (the height of the slit is perpendicular to the substrate and can be 350 nm; see figure 2A) [0037-0038, 0044-0045, 0055 of Kim].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Gao reference to have the dimensions as taught by Kim, in order to utilize a configuration that provides accurate beam shaping.
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2005/0211665) (of record) in view of Kokkoris et al. (“Nanoscale Roughness Effects at the Interface of Lithography and Plasma Etching: Modeling of Line-Edge-Roughness Transfer During Plasma Etching,” IEEE Transactions on Plasma Science, Vol. 37, No. 9, September 2009 (pages 1705-1714) as applied to claim 17 above, and further in view of Challener (5,620,792) (of record).
Consider claim 24, the modified Gao et al. does not explicitly disclose that the dielectric units include a dielectric material having an imaginary part of a refractive index no greater than 0.1 over the visible spectrum, and a real part of the refraction index of at least 2 over the visible spectrum.  The modified Gao reference and Challener are related as dielectric devices.  Challener discloses a dielectric material having an imaginary part of a refractive index no greater than 0.1 over the visible spectrum, and a real part of the refraction index of at least 2 over the visible spectrum (reflectance and transmittance measurements on the glass slide were used to determine that the real .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872